 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DERRYL TYRONE FOSTER,                               Case No. 3:20-cv-0408-LAB-WVG
12                                      Plaintiff,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION
                                                         PURSUANT TO 28 U.S.C.
14   W.J. SULLIVAN, Warden,
                                                         § 2244(b)(3)(A) GATEKEEPER
15                                    Defendant.         PROVISION
16
17         Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254. For the reasons discussed below, this case is summarily dismissed pursuant to 28
19   U.S.C. § 2244(b)(3)(A).
20                  PETITION BARRED BY GATEKEEPER PROVISION
21         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
22   has submitted to this Court challenging his August 31, 2006 conviction in San Diego
23   County Superior Court Case No. SCD195407. On September 28, 2011, Petitioner filed
24   in a Court a Petition for Writ of Habeas Corpus in case number 3:11-cv-2270-LAB-
25   WMC. In that petition, Petitioner challenged his August 31, 2006 conviction as well. On
26   August 26, 2013, this Court dismissed the petition because it had been filed after the
27   expiration of the one-year statute of limitations. (See Order filed Aug. 26, 2013 in case
28   No. 3:11-cv-2270-LAB-WMC (ECF No. 39).) Petitioner appealed that determination.

                                                     1
                                                                                19cv0501 LAB (WVG)
 1   On November 20, 2013, the Ninth Circuit Court of Appeals denied Petitioner’s request
 2   for certificate of appealability. See Foster v. Cate, No. 13-56776 (9th Cir. Nov. 20,
 3   2013).
 4         Petitioner is now seeking to challenge the sentence imposed as a result the
 5   conviction he challenged in his prior federal habeas petition. Unless a petitioner shows
 6   he has obtained an Order from the appropriate court of appeals authorizing the district
 7   court to consider a successive petition, the petition may not be filed in the district court.
 8   See 28 U.S.C. § 2244(b); Burton v. Stewart, 549 U.S. 147, 153 (2007) (holding a petition
 9   is successive where it challenges “the same custody imposed by the same judgment of a
10   state court” as a prior petition); see also McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir.
11   2009) (concluding dismissal for failure to comply with one-year statute of limitations
12   renders subsequent petitions challenging the same conviction or sentence “second or
13   successive”). A successive application is permissible “only if it rests on a new rule of
14   constitutional law, facts that were previously unavailable, or facts that would be sufficient
15   to show constitutional error in the petitioner's conviction.” 28 U.S.C. § 2244(b)(2).
16   “Even if a petitioner can demonstrate that he qualifies for one of these exceptions, he
17   must seek authorization from the court of appeals before filing his new petition with the
18   district court.” Woods v. Carey, 525 F.3d 886, 888 (9th Cir.2008). Here, there is no
19   indication the Ninth Circuit Court of Appeals has granted Petitioner leave to file a
20   successive petition.
21                                         CONCLUSION
22         Because there is no indication Petitioner has obtained permission from the Ninth
23   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
24   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
25   filing a petition in this court if he obtains the necessary order from the Ninth Circuit
26   Court of Appeals.
27         Further, Petitioner has failed to make “a substantial showing of the denial of a
28   constitutional right,” and reasonable jurists would not find debatable this Court’s

                                                    2
                                                                                  19cv0501 LAB (WVG)
 1   assessment of his claims. See 28 U.S.C. § 2253(c). As such, a certificate of appealability
 2   is DENIED. See Rules Governing § 2254 Cases, Rule 11(a) (requiring the district court
 3   that issues an order denying a habeas petition to either grant or deny a certificate of
 4   appealability). For Petitioner’s convenience, the Clerk of Court shall attach a blank
 5   Ninth Circuit Application for Leave to File Second or Successive Petition.
 6         IT IS SO ORDERED.
 7   DATED: March 4, 2020                              _________________________________
                                                               Larry Alan Burns
 8
                                                            Chief United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 19cv0501 LAB (WVG)
